                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
                              CASE NO.: 3:17-cv-01233-HLA-PDB

VANIA SANTEIRO,
       Plaintiff,
v.
WACKOS TOO, INC., a Florida
Profit Corporation, HOWARD MILTON,
individually, and HARVEY SHUMAN,
individually,
      Defendants.
_________________________________/
       UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       Pursuant to the Federal Rules of Civil Procedure, and the Local Rules for the Middle

District of Florida, USA EMPLOYMENT LAWYERS - JORDAN RICHARDS, PLLC, moves to

withdraw as counsel for Plaintiff, and in support thereof states as follows:

       1.      Irreconcilable differences have arisen between Plaintiff and undersigned counsel

regarding the manner in which this case is to be litigated.

       2.      As such, undersigned counsel and his firm (and all associated lawyers) are

prohibited from proceeding any further with this case.

       3.      Plaintiff’s counsel notified Defendants’ counsel of the need to withdraw as

Plaintiff’s counsel. Defendants’ counsel does not oppose the withdrawal of the undersigned or his

firm as counsel of record.

       4.      Pursuant to Local Rule 2.03(b), Plaintiff received the ten day’s required notice

before the filing of this motion. Specifically, Plaintiff was advised in writing on February 5, 2019.

       5.      Plaintiff and the undersigned counsel are in agreement that USA EMPLOYMENT

LAWYERS - JORDAN RICHARDS, PLLC should withdraw from this matter.
       6.      Plaintiff is aware of the pending trial date and Plaintiff has advised undersigned

counsel that she has retained new counsel to represent her in this case.

       WHEREFORE, Counsel for Plaintiff respectfully requests that the Court enter an Order

GRANTING the Motion to Withdraw, and more specifically, providing as follows:

a) Relieving USA EMPLOYMENT LAWYERS - JORDAN RICHARDS, PLLC, and all

associated lawyers including Jordan Richards, Esq., Mellissa Scott, Esq., and co-counsel Joshua

H. Eggnatz, Esq. and Michael J. Pascucci, Esq. of Eggnatz | Pascucci from any further obligations

with respect to this matter;

     CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 2.03(b) AND 3.01(g)

       The undersigned certifies that Plaintiff was provided ten (10) days notice prior to the filing

of this motion, that Plaintiff has advised that she has retained new counsel, and that Defendant’s

counsel was contacted regarding the foregoing, and Defendant does not object to the relief

requested herein.

Respectfully Submitted,

USA EMPLOYMENT LAWYERS -
JORDAN RICHARDS, PLLC
805 E. Broward Blvd. Suite 301
Fort Lauderdale, Florida 33301
Counsel for Plaintiff
By: /s/ Jordan Richards
JORDAN RICHARDS, ESQUIRE
Florida Bar No. 108372
jordan@jordanrichardspllc.com
melissa@jordanrichardspllc.com
jake@jordanrichardspllc.com
livia@jordanrichardspllc.com

Counsel for Plaintiff




                                                 2
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing motion was filed and served on all

parties listed below via CM/ECF on February 15, 2019.

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372

                                     SERVICE LIST:


GARY S. EDINGER, ESQUIRE
Florida Bar No. 0606812
GSEdinger12@gmail.com
305 N.E. 1st Street
Gainesville, Florida 32601
Ph: (352) 338-4440
Fax: (352) 337-0696
Counsel for Defendants




                                             3
